Citation Nr: 0921590	
Decision Date: 06/09/09    Archive Date: 06/16/09

DOCKET NO.  07-29 287 	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs (VA) Regional Office (RO)  
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an effective date earlier than May 8, 2001 
for the grant of service connection for diabetes mellitus.

2.  Entitlement to an effective date earlier than May 8, 2001 
for the grant of service connection for hypertension.

3.  Entitlement to an effective date earlier than May 8, 2001 
for the grant of service connection for ischemic coronary 
atherosclerotic heart disease (CAD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active service from July 1967 to July 1969.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from two RO rating decision.  In a March 
2002 rating decision, the RO granted service connection for 
diabetes mellitus, and assigned a 20 percent rating, 
effective November 13, 2001.  In a September 2002 rating 
decision, the RO granted service connection for CAD and 
hypertension, assigning ratings of 60 percent and 10 percent, 
respectively, each effective November 13, 2001.  The Veteran 
filed a notice of disagreement (NOD) in December 2002, 
although the RO apparently did not acknowledge it as such.  

In an April 30, 2004 decision, the RO determined that, with 
respect to each claim, the effective date of November 13, 
2001 was based on clear and unmistakable error.  The RO 
corrected the effective dates for diabetes mellitus, CAD, and 
hypertension to May 8, 2001.  However, as the Veteran is 
seeking an even earlier effective date, this action did not 
resolve the appeal.  

Rating decisions in May 2005 and December 2006 reflect 
continued denials of the claims.  A February 2007 VA Form 21-
4138 was interpreted by the RO as a NOD, and the RO issued a 
statement of the case (SOC) in July 2007.  The Veteran filed 
a substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) in September 2007.

In March 2009, the Veteran testified during a Board hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record.  The Veteran 
submitted additional medical evidence at the hearing, along 
with a waiver of initial RO consideration of that evidence.  


FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  On November 13, 2001, the Veteran filed his first claim 
for service connection for diabetes mellitus; that claim also 
encompassed a claim for service connection for unidentified 
heart disability.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to May 8, 2001, 
for the grant of service connection for diabetes mellitus 
have not been met.  38 U.S.C.A. §§ 5101, 5110 (West 2002); 
38 C.F.R. §§ 3.1(p), 3.151, 3.155, 3.157, 3.400, 3.114, 3.816 
(2008).

2.  The criteria for an effective date prior to May 8, 2001, 
for the grant of service connection for CAD have not been 
met.  38 U.S.C.A. §§ 5101, 5110 (West 2002); 38 C.F.R. 
§§ 3.1(p), 3.151, 3.155, 3.157, 3.400, 3.114, 3.816 (2008).

3.  The criteria for an effective date prior to May 8, 2001, 
for the grant of service connection for hypertension have not 
been met.  38 U.S.C.A. §§ 5101, 5110 (West 2002); 38 C.F.R. 
§§ 3.1(p), 3.151, 3.155, 3.157, 3.400, 3.114, 3.816 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  The 
Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence 
in his or her possession.

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a January 2002 pre-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the then claims for 
service connection for diabetes mellitus and a heart 
condition, as well as what information and evidence must be 
submitted by the appellant, and what information and evidence 
would be obtained by VA.  The March 2002 RO rating decision 
reflects the initial adjudication of the diabetes mellitus 
claim after issuance of the September 2003 letter.  A 
September 2002 decision reflects the initial adjudication of 
the CAD and hypertension claims.  Letters in September 2006, 
November 2006, and February 2007 provided the Veteran with 
information pertaining to the assignment of effective dates, 
as well as the type of evidence that impacts that 
determination.  A December 2006 rating decision and the July 
2007 SOC reflect readjudication of the claims.  Hence, the 
Veteran is not shown to be prejudiced by the timing of the 
latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.  Pertinent medical 
evidence associated with the claims file consists of VA and 
private treatment records, and the report of a February 2004 
VA examination.  Also of record and considered in connection 
with the appeal is the transcript of the Veteran's March 2009 
hearing, along with various statements submitted by the 
Veteran and his representative, on his behalf.  The Board 
also finds that no additional RO action to further develop 
the record is warranted. 

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate each claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with these claims.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

The Veteran is seeking an effective date earlier than May 8, 
2001 for his service-connected diabetes, CAD and 
hypertension.  He specifically contends that the provisions 
of 38 C.F.R. § 3.816 permit an effective date in August 1994.  
Upon review of the record and applicable law, the Board finds 
that an earlier effective date is not warranted.  

As the result of a class action lawsuit brought by veterans 
of the Vietnam war and their survivors, in a May 1989 
decision the United States District Court for the Northern 
District of California (District Court) invalidated the 
regulation then in effect for adjudicating claims based on 
Agent Orange exposure, 38 C.F.R. § 3.311a(d) (1989).  The 
District Court also voided all benefit denials that had been 
made under that section of the regulation.  See Nehmer v. 
United States Veterans' Administration, 712 F. Supp. 1404 
(N.D. Cal. 1989) (Nehmer I).

Following the 1989 decision of the District Court, the 
parties entered into a stipulation agreement governing VA's 
re-adjudication of all claims that had been denied under the 
invalidated regulation, which stipulation agreement was made 
an order of the court.  Paragraph 3 of the stipulation and 
order provided that "[a]s soon as a final rule is issued 
service connecting, based on dioxin exposure, any ... disease 
which may be service connected in the future pursuant to the 
Agent Orange Act of 1991, the VA shall promptly thereafter 
readjudicate all claims for any such disease which were 
voided by the Court's order of May 3, 1989, as well as 
adjudicate all similar claims filed subsequent to the Court's 
May 3, 1989 Order."  According to Paragraph 5, the effective 
date for disability compensation based on the re-adjudication 
of a claim that was voided by the District Court shall be the 
date the voided claim was originally filed.  The District 
Court subsequently interpreted the stipulation and order, in 
light of the 1989 decision, as requiring VA to re-adjudicate 
all claims voided in the 1989 decision if the disease was 
subsequently presumptively service connected, even if the 
original claim was not expressly based on Agent Orange 
exposure.  The District Court also determined that, if the 
re-adjudication resulted in a grant of service connection, 
the effective date would be the date of the original claim.  
See Nehmer v. United States Veterans' Administration, 32 F. 
Supp. 2d 1175 (N.D. Cal. 1999) (Nehmer II).

In a later decision the United States Court of Appeals for 
the 9th Circuit (9th Circuit) interpreted Paragraph 3 of the 
stipulation and order as applying to all claims voided by the 
District Court in the May 1989 order, as well as all similar 
claims filed subsequent to the May 1989 order.  In addition, 
if the re-adjudication of a "similar claim" resulted in an 
award of benefits, the effective date for the grant of 
service connection is the date of the original claim.  The 
disease at issue in the 9th Circuit decision was prostate 
cancer, which under the regulation in effect in 1994, was not 
subject to presumptive service connection.  The regulation 
(38 C.F.R. § 3.309(e)) was revised in 1996 to include 
prostate cancer as a presumptive disease.  See Nehmer v. 
United States Veterans Administration, 284 F.3d 1158, 1161 
(9th Cir. 2002).  In May 2001, the regulations were revised 
to include diabetes mellitus in the list of diseases to which 
the presumption of service connection applies for veterans 
who were exposed to Agent Orange while in service.  See 
Disease Associated with Exposure to Certain Herbicide Agents: 
Type 2 Diabetes, 66 Fed. Reg. 23,166 (May 8, 2001) (codified 
at 38 C.F.R. § 3.309(e)).

Effective date rules for awards under the Nehmer Court Orders 
have been promulgated at 38 C.F.R. § 3.816.  That section 
provides that: 

(1) A Nehmer class member means: (i) A Vietnam veteran 
who has a covered herbicide disease; or (ii) A surviving 
spouse, child, or parent of a deceased Vietnam veteran 
who died from a covered herbicide disease.

(2) A covered herbicide disease means a disease for 
which the Secretary of Veterans Affairs has established 
a presumption of service connection before October 1, 
2002 pursuant to the Agent Orange Act of 1991, Public 
Law 102-4, other than chloracne.  Those diseases include 
Type 2 Diabetes.  

If a Nehmer class member is entitled to disability 
compensation for a covered herbicide disease, the 
effective date of the award will be as follows: 

(1) If VA denied compensation for the same covered 
herbicide disease in a decision issued between September 
25, 1985 and May 3, 1989, the effective date of the 
award will be the later of the date VA received the 
claim on which the prior denial was based or the date 
the disability arose, except as otherwise provided in 
paragraph (c)(3) of this section.  A prior decision will 
be construed as having denied compensation for the same 
disease if the prior decision denied compensation for a 
disease that reasonably may be construed as the same 
covered herbicide disease for which compensation has 
been awarded. Minor differences in the terminology used 
in the prior decision will not preclude a finding, based 
on the record at the time of the prior decision, that 
the prior decision denied compensation for the same 
covered herbicide disease. 

(2) If the class member's claim for disability 
compensation for the covered herbicide disease was 
either pending before VA on May 3, 1989, or was received 
by VA between that date and the effective date of the 
statute or regulation establishing a presumption of 
service connection for the covered disease, the 
effective date of the award will be the later of the 
date such claim was received by VA or the date the 
disability arose, except as otherwise provided in 
paragraph (c)(3)of this section. A claim will be 
considered a claim for compensation for a particular 
covered herbicide disease if: (i) The claimant's 
application and other supporting statements and 
submissions may reasonably be viewed, under the 
standards ordinarily governing compensation claims, as 
indicating an intent to apply for compensation for the 
covered herbicide disability; or (ii) VA issued a 
decision on the claim, between May 3, 1989 and the 
effective date of the statute or regulation establishing 
a presumption of service connection for the covered 
disease, in which VA denied compensation for a disease 
that reasonably may be construed as the same covered 
herbicide disease for which compensation has been 
awarded. 

(3) If the class member's claim referred to in paragraph 
(c)(1)or (c)(2) of this section was received within one 
year from the date of the class member's separation from 
service, the effective date of the award shall be the 
day following the date of the class member's separation 
from active service. 

(4) If the requirements of paragraph (c)(1) or (c)(2) of 
this section are not met, the effective date of the 
award shall be determined in accordance with §§  3.114 
and 3.400.

The first and third provisions for Nehmer class membership do 
not apply in this case, and the Veteran does not contend that 
they are applicable.  In essence, the Veteran contends that 
he qualifies as a Nehmer class member on the basis of a 
pension claim he filed in August 1994, in which the Veteran 
made reference to a heart attack.  That claim was denied in 
September 1994.  The Veteran was ultimately awarded service 
connection for diabetes mellitus, on a presumptive basis, as 
a disease associated with his presumed in-service exposure to 
certain herbicide agents.  See 38 C.F.R. §§ 3.307, 3.309(e).  
The RO assigned an effective date of May 8, 2001, the date 
that diabetes was added to the list of covered herbicide 
diseases.  

In addressing the Veteran's contention that he qualifies as a 
Nehmer class member, the Board notes that the August 1994 
claim does not mention diabetes.  It lists only a heart 
attack and back problems.  Indeed, the first affirmative 
reference to diabetes in the medical record does not appear 
until after the claim was filed.  Of particular significance 
in regard to the Veteran's intent to file a claim for 
diabetes, a June 1994 emergency consultation report includes 
a notation that the Veteran "[d]enies diabetes mellitus."  
Thus, in the absence of any reference to diabetes in the June 
1994 claim, or any affirmative reference in the medical 
record at the time the claim was filed, the August 1994 claim 
cannot be interpreted as a claim for service connection for 
diabetes mellitus, or as a pension claim that encompasses 
diabetes mellitus.  

The Veteran has asserted that his claim for a heart 
disability should be read in the context of the later grant 
of service connection, on the basis of its relationship to 
diabetes mellitus.  The Board first notes that CAD, or more 
specifically, ischemic coronary atherosclerotic heart disease 
and hypertension, are not among the diseases entitled to a 
presumption of service connection on the basis of exposure to 
herbicides.  Moreover, service connection was granted for CAD 
and hypertension (in September 2002) not on a secondary or 
causal basis, but on the basis of aggravation of a 
preexisting disability by a service-connected disability.  
The RO found that the CAD and hypertension predated and were 
complicated by the service-connected diabetes mellitus.  A 
medical opinion was obtained on this question in February 
2004.  A VA examiner concluded, based on a review of the 
claims file and examination of the Veteran, that there are no 
laboratory results suggestive of diabetes mellitus before 
November 1994, and further, even if the diabetes mellitus 
pre-existed the hypertension and heart attack, it was not 
long-standing, and did not cause the hypertension and heart 
disease.  In essence, the existence of a heart condition in 
1994 does not imply or suggest the existence of diabetes 
mellitus at that time.  

VA is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  However, in Brannon 
v. West, 12 Vet. App. 32 (1998), the Court observed that 
while VA must interpret a claimant's submissions broadly, it 
is not required to conjure up issues that were not raised by 
the claimant.  The Court has further held that VA is not held 
to a standard of prognostication when determining what issues 
are presented.  See Talbert v. Brown, 7 Vet. App. 352, 356- 
57; Allin v. Brown, 6 Vet. App. 207, 213 (1994): "[t]here 
must be some indication . . . that [a claimant] wishes to 
raise a particular issue . . . .  The indication need not be 
express or highly detailed; it must only reasonably raise the 
issue".  (These cases involve the Board, not an RO, but it is 
clear that the reasoning employed by the Court applies to all 
levels within VA.  Cf. EF v. Derwinski, 1 Vet. App. 324, 326 
(1991)).  

The hearing transcript reflects the Veteran's assertion that 
elevated glucose and triglyceride levels shown in the medical 
records at the time of the 1994 claim should have been 
investigated by the RO as a claim for service connection for 
diabetes.  However, even setting aside the explicit finding 
of the February 2004 examiner that there are no laboratory 
results suggestive of diabetes mellitus before November 1994, 
the Board declines to endorse the Veteran's assertion that VA 
has a duty to infer a claim for service connection for 
diabetes from blood test results alone, where there is no 
diagnosis of diabetes, and where the Veteran has never 
mentioned diabetes.  Such a duty is patently beyond the 
bounds of liberal construction of claims.  

The Board also notes that a claim for service connection was 
subsequently filed in October 2000.  However, the Veteran 
listed only hearing loss, head injury, and posttraumatic 
stress disorder at that time, and did not mention diabetes 
mellitus.  Although diabetes mellitus had been diagnosed by 
this time, there is nothing in the October 2000 document that 
would permit its construction as a claim for service 
connection for diabetes mellitus, so as to meet the 
requirements of Nehmer class membership.  

Accordingly, as the requirements for Nehmer class membership 
are not met, the effective date of the award shall be 
determined in accordance with §§ 3.114 and 3.400.  

Generally, the effective date of an award based on an 
original claim for compensation benefits shall be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The 
effective date of an award of disability compensation shall 
be the day following separation from service or the date 
entitlement arose if the claim is received within one year of 
separation, otherwise the date of claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(b); 38 C.F.R. § 3.400(b)(2).

If the award of compensation is due to a liberalizing change 
in the law or an administrative issue, the effective date of 
the award shall be fixed in accordance with the facts, but 
shall not be earlier than the date of the change in the law.  
In no event shall the increase be retroactive for more than 
one year from the date of application for the award or the 
date of administrative determination, whichever is earlier.  
See 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a).  If a claim 
is reviewed on the initiative of VA within 1 year from the 
effective date of the law or VA issue, or at the request of a 
claimant received within 1 year from that date, benefits may 
be authorized from the effective date of the law or VA issue.  
38 C.F.R. § 3.114(a)(1).  If a claim is reviewed at the 
claimant's request more than one year after the effective 
date of the law, the effective date of the award may be one 
year prior to the date of receipt of such request, if the 
Veteran met all the criteria of the liberalizing law or issue 
at that time.  38 C.F.R. § 3.114(a)(3).  The effective date 
for which diabetes mellitus was added to the list of 
presumptive diseases in connection with herbicide exposure is 
May 8, 2001.  Liesegang v. Sec'y of Veterans Affairs, 312 
F.3d 1368, 1378 (Fed. Cir. 2002).

In this case, the RO determined that the Veteran's claim for 
service connection for diabetes mellitus was received on 
November 13, 2001.  Specifically, a VA Form 21-4138 Statement 
in Support of Claim was date-stamped as received by VA on 
November 13, 2001, which included a claim of service 
connection for diabetes mellitus and heart problems.  Service 
connection was subsequently granted, on a presumptive basis, 
for diabetes mellitus; and, on the basis of aggravation of a 
pre-existing condition, for CAD and hypertension.  The 
effective date set by the RO for each disability was November 
13, 2001 (later corrected to May 8, 2001, which was the 
effective date for the change in the law that added diabetes 
mellitus to the list of presumptive diseases; see 38 C.F.R. 
§ 3.114(a)(1)). 

Under 38 C.F.R. § 3.114(a), the date of the award may be one 
year prior to the date of receipt of the claim, only when the 
claimant's request is received more than one year after the 
May 8, 2001 effective date, which is not the case under the 
facts of this appeal.  See 38 C.F.R. § 3.114(a)(3).  

In sum, the Veteran is not a member of the Nehmer class, and 
he did not file a claim for service connection for diabetes 
mellitus prior to November 13, 2001.  As such, there is no 
provision that would allow for the award of an effective date 
earlier than May 8, 2001, for the grant of service connection 
for diabetes mellitus, CAD, or hypertension.  

In addition to the medical evidence, the Board has carefully 
considered the testimony and written statements of the 
Veteran (and those provided, on his behalf, by 
representative) indicating that he filed a claim for diabetes 
mellitus in 1994.  The Board notes that a layperson is 
competent to report on matters observed or within his or her 
personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  However, the claim form clearly indicates that 
diabetes mellitus was not mentioned.  This form is deemed 
more probative than the Veteran's recollection many years 
after the event.  To whatever extent the Veteran attempts to 
support the claim on the basis of assertions that diabetes 
mellitus predated and caused his CAD and hypertension, the 
Board points out that the matter of etiology (or medical 
relationship) a matter within the province of trained medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-
138 (1994).  As laypersons not shown to have appropriate 
medical training and expertise to competently render a 
probative (i.e., persuasive) opinion on a medical matter, the 
Veteran cannot provide persuasive evidence on the medical 
nexus question.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, the lay assertions in 
this regard have no probative value.

Under these circumstances, the Board finds that the claims 
for an effective date earlier than May 8, 2001 for diabetes 
mellitus, CAD, and hypertension must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as a 
preponderance of the evidence is against the claims, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).



ORDER

An effective date earlier than May 8, 2001 for the grant of 
service connection for diabetes mellitus is denied.

An effective date earlier than May 8, 2001 for the grant of 
service connection for CAD is denied.

An effective date earlier than May 8, 2001 for the grant of 
service connection for hypertension is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


